Citation Nr: 0722618	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  00-18 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for ear infection with 
cerumen in ear.  

3.  Entitlement to service connection for arthritic pain in 
the hips and left knee.  

4.  Entitlement to service connection for an eye disorder.  

5.  Entitlement to service connection for a nervous condition 
with memory loss and post-traumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 30 percent 
disabling for chondromalacia, right knee, status post 
surgery, with degenerative changes.  

7.  Entitlement to an initial rating in excess of 20 percent 
disabling for residuals of a right shoulder injury with 
impingement syndrome.  

8.  Entitlement to an initial rating in excess of 20 percent 
disabling for residuals of a left shoulder injury with 
rotator cuff strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In April 2004, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At such hearing, he 
withdrew the issue of entitlement to an increased initial 
rating for hypertension.  Accordingly, this issue is no 
longer before the Board.

By a March 2006 rating decision, the RO granted service 
connection for sleep apnea, arthralgia of the lumbar spine, 
thrombophlebitis of the right calf, chronic headaches, 
gastroesophageal reflux disease, and allergic rhinitis.  This 
determination constitutes a full award of the benefits sought 
on appeal with respect to these issues.  Absent any 
indication that the veteran has appealed the downstream 
elements of the initial rating or the effective date, such 
matters are not in appellate status.  See Grantham v. Brown, 
114 F.3d. 1156 (Fed. Cir. 1997).

In addition, the March 2006 rating decision assigned 
increased ratings of 20 percent disabling for each shoulder 
and a February 2005 rating decision assigned an increased 
rating if 30 percent disabling for chondromalacia of the 
right knee.  These increased ratings are effective from 
October 1, 1999, the date following the veteran's discharge 
from active duty service.  Although increased ratings for the 
veteran's bilateral shoulder and right knee disorders was 
granted, these issues remain in appellate status as the 
maximum schedular rating available for these extremities has 
not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

In connection with this appeal, per his request, the veteran 
was scheduled to appear at a Travel Board hearing in April 
2007.  However, he failed to report for this hearing and 
provided no explanation for his failure to report.  His 
request for a Travel Board hearing, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d).

The issue of entitlement to service connection for a nervous 
condition with memory loss and PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have current hearing loss disability 
for VA compensation purposes.

2.  Ear infections were not diagnosed in service or for many 
years thereafter, current findings of serous otitis media is 
unrelated to service, and cerumen in ear noted in service 
constituted an acute and transitory condition that resolved 
without residual disability.  

3.  There is no objective medical evidence of a current 
disability, manifested by bilateral hip and left knee pain, 
that could be related to service.

4.  The veteran did not incur a superimposed disease or 
injury to the eyes in service and his visual defect is not a 
disease or injury under the meaning of applicable law and 
regulation for VA purposes.

5.  Throughout the appeal, the veteran's chondromalacia, 
right knee, status post surgery, with degenerative changes, 
has not resulted in ankylosis, limitation of flexion less 
than 90 degrees, limitation of extension, or impairment of 
the tibia and fibula.

6.  The veteran is right handed.

7.  Throughout the appeal, the evidence has demonstrated that 
the veteran's service-connected right shoulder injury with 
impingement syndrome has been manifested by no more than 
limitation of major arm motion to shoulder level, including 
as a result of pain and dysfunction.

8.  Throughout the appeal, the evidence demonstrates that the 
veteran's service-connected left shoulder injury with rotator 
cuff strain is presently manifested by no more than 
limitation to the shoulder level.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2006).

2.  Service connection for a chronic ear infection with 
cerumen in ear is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).  

3.  Service connection for arthritic pain of the hips and 
left knee is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  Service connection for an eye disorder is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 4.9 (2006).

5.  The criteria for an initial evaluation in excess of 30 
percent for the veteran's chondromalacia, right knee, status 
post surgery, with degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5257 (2006).

6.  The criteria for an initial evaluation in excess of 20 
percent for residuals of right shoulder injury with 
impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).

7.  The criteria for an initial evaluation in excess of 20 
percent for residuals of left shoulder injury with rotator 
cuff strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000);  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 C.F.R. 
§§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he sustained hearing loss as a 
result of his service as an ammunition specialist and 
exposure to ammunition when it was detonated during his 
period of active duty.  The service medical records include 
numerous references to the veteran being routinely exposed to 
hazardous or excessive noise and his DD Form 214, Certificate 
of Release or Discharge from Active Duty, confirms that he 
served as an ammunition specialist.  Thus, the veteran's 
history of noise exposure during service is not in dispute by 
VA.  However, review of the veteran's service medical records 
throughout his active duty service reveals no hearing loss 
disability within the meaning of VA regulation.  

Specifically, the veteran's September 1999 Report of Medical 
Examination for retirement shows that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
15
15
20
20
5

The retirement examination also includes the comment that the 
veteran "perceives a hearing loss" from working around loud 
equipment.  

Post service, upon VA audiometric examination in November 
1999 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
10
LEFT
15
15
10
20
10

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The diagnosis was normal hearing 
acuity, bilaterally, providing strong evidence against this 
claim.  Subsequent treatment reports are silent with respect 
to findings of or treatment for hearing loss.  

Accordingly, while the veteran may have been exposed to noise 
during his period of active duty service, and while the 
veteran's hearing may have slightly deteriorated since 
entrance to service, the level of hearing impairment required 
for "hearing loss" within the meaning of VA regulations is 
not shown by the medical evidence of record.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  There are no post service 
medical records showing that the veteran has complained of or 
has been treated for hearing loss since his separation from 
active duty service in September 1999, approximately eight 
years ago.  Accordingly, absent evidence of a current hearing 
loss disability under the clear requirement of 38 C.F.R. 
§ 3.385, service connection for hearing loss cannot be 
granted.  Id.

Ear Infection with Cerumen in Ear 

The veteran's service medical records reflect that, upon 
retirement examination in September 1999, he reported a 10 to 
15 year history of recurrent ear infections and recurrent 
cerumen blockage, bilaterally.  However, although his service 
medical records reflect findings of recurrent bilateral 
cerumen impaction which prevented visualization of his 
tympanic membrane and which was irrigated several times with 
improvement of hearing acuity; these records are silent with 
respect to complaints of, or treatment for, an ear infection 
or indications of a chronic ear impairment.  Thus, service 
medical records provide negative evidence against the 
veteran's claim, showing that a chronic ear disorder was not 
present during the veteran's period of active duty service.  

The post service medical evidence is silent with respect to 
complaints of or treatment for an ear infection or excessive 
cerumen until February 2004, when he was treated for otitis 
media.  Post service medical records are silent with respect 
to findings of cerumen.  In this regard it is noted that, 
upon VA general medical examination in November 1999, the 
veteran's ears were clinically normal.  Once again, post 
service medical records provide negative evidence against the 
veteran's claim, showing no evidence of an ear disorder until 
nearly five years after is separation from active duty 
service.  

In this regard, it is noted that the passage of years between 
discharge from service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. 
Cir. 2000).

The Board finds that the veteran's cerumen impactions in 
service were acute and transitory events that resolved 
without residual disability because no such findings have 
been noted since service discharge and the first indication 
of an ear infection was in 2004, five years after his 
separation from active duty service.  For a showing of a 
chronic disease in service, such as a chronic ear disorder, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish a chronic condition that can be linked to service.  
When the fact of chronicity in service is not adequately 
supported, as in this case, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

In the absence of post service medical evidence of an ear 
disorder until February 2004, nearly five years after 
discharge from active duty service, the Board finds that the 
preponderance of evidence is against this claim, and that it 
must be denied.  Both service and post service medical 
records provide evidence against this claim.

Arthritic Pain

The veteran's service medical records reflect complaints of 
left knee pain in May 1990, which occurred while playing 
softball, as well as left knee and hip pain in November 1993, 
as a result of a hard landing on his left hip.  Radiologic 
consultation in November 1993 revealed no arthritic changes 
of the left pelvis.  Upon retirement examination in September 
1999, he reported a 3 to 4 year history of arthritic pain in 
the shoulder, knees, and hands; however, his upper and lower 
extremities were clinically normal.  

Similarly, the veteran's post service treatment records are 
silent with respect to complaints or findings of a current 
hip or left knee disorder.  In this regard, it is noted that, 
upon VA joints examination in January 2001, the veteran 
reported no complaints of hip or left knee impairment.  
Specifically, there is no evidence of arthritis of the hips 
or left knee in service or after separation.  

The Board must find that service and post-service medical 
records, as a whole, provide against a finding that the 
veteran currently has a hip or left knee disorder for which 
service connection can be established.

During his April 2004 personal hearing before a hearing 
officer at the RO, the veteran testified that his arthritic 
pain was 90 percent in his knees.  He also reported that his 
physician had told him that he would probably end up having 
hip surgery or hip replacement when he enters his 50's.  

Upon consideration of the foregoing, the Board concludes that 
the evidence does not support a finding of service connection 
for arthritic pain of the hips or left knee because there is 
no medical evidence that a disorder of these joints, to 
include arthritis, currently exists.  

While the record demonstrates that the veteran has complained 
of hip and left knee pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  In this case, a medical examiner 
has not diagnosed a disorder of either hip or the left knee 
and even if these disorders existed, the medical evidence 
does not indicate it is the result of service.

Service connection cannot be granted because there is no 
current identifiable disability of the hips or left knee.  
See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Eye Disorder

Service medical records reflect that the veteran complained 
of a sensation that there was something in his OD (right) eye 
in November 1980 and, in April 1982, he sought treatment for 
being hit in the right eye with an elbow while playing 
basketball as well as with a rubber band a few days 
previously.  He also sought treatment for left eye irritation 
in October 1994.  In March 1997, his ocular health was 
assessed as normal, providing evidence against this claim.  

Upon retirement examination in September 1999, the veteran 
reported that he wears glasses for reading, sustained eye 
damage in 1987, and had a history of dust particles 
irritating his eyes and a corneal abrasion.  He also reported 
that, since these incidents, his eyes are easily irritated 
and he feels that something is in them all the time.  
However, objective findings revealed that ophthalmoscopic, 
pupils, and ocular motility examinations were normal.  Thus, 
service medical records, overall, provide negative evidenced 
against the veteran's claim, showing that eye injury in 
service resolved without residual disability at the time of 
separation from active duty service.  

Upon VA eye examination in January 2001, the examiner noted 
the veteran's history of eye trauma in service, use of 
artificial tears six months previously, and use of reading 
glasses which had been lost approximately one year previously 
and which had not been replaced.  The diagnoses included 
history of mild trauma; episodes in each eye, treated without 
residual; history of dry eye, sufficient tears presently; and 
refractive error and presbyopia.

Refractive error of the eyes is not a disability within the 
meaning of applicable regulations providing for payment of VA 
disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  
Therefore, it requires more than an increase in severity 
during service in order to warrant a grant of service 
connection.  The evidence must show that the refractive error 
was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90 (July 18, 1990).

In this case, there is no medical evidence that the veteran's 
refractive error was subject to a superimposed disease or 
injury during service that resulted in increased disability.  
Overall, the veteran's service medical records show treatment 
for eye complaints in service which had resolved with no 
residual disability upon separation.  Moreover, inasmuch as 
none of these records makes any reference to a superimposed 
disease or injury to either eye, they provide highly 
probative evidence against the veteran's claim.

In addition, the January 2001 VA eye examination report makes 
no reference to a superimposed disease or injury causing 
additional disability to either eye.  Indeed, the diagnoses 
noted that episodes in each eye had been treated without 
residual and that the veteran had refractive error with 
presbyopia.  "Presbyopia" is a visual condition that 
becomes apparent, especially in middle age, and in which loss 
of elasticity of the lens of the eye causes defective 
accommodation and an inability to focus sharply for near 
vision.  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  Thus, presbyopia does not represent a superimposed 
disease or injury for which service connection could be 
established in this case.

Since there is no medical evidence of a superimposed disease 
or injury during the veteran's military service, his claim of 
entitlement to service connection for an eye disorder must be 
denied.  

Increased Ratings

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran' condition.  Schafrath v. Derwinski, 1 
Vet. App.  589, 594 (1991).  

The present claims for increased ratings of the veteran's 
right knee and shoulders originated from the RO decision that 
granted service connection; thus, the claims stem from the 
initial rating assigned for these disabilities.  At the time 
of an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App.  202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded." 
Schafrath, 1 Vet. App. at 592.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning higher, 
or separate, ratings under other diagnostic codes.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The 20 percent and 10 percent ratings 
based on X-ray findings, above, may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

Right Knee

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App.  259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held, in VAOPGCPREC 23-97, that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

Normal range of motion for the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

By an April 1993 rating decision, the RO granted service 
connection for chondromalacia, right knee, status post 
surgery, and assigned a 10 percent schedular rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5257 [arthritis-other 
impairment of the knee with recurrent subluxation or lateral 
instability], effective from October 1, 1999, the date 
following the veteran's separation from active duty service.  
See 8 C.F.R. § 4.27.  [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  The veteran disagreed with this determination, 
claiming that his right knee impairment was inadequately 
reflected by the 10 percent schedular evaluation.  

Thereafter, upon consideration of the veteran's hearing 
testimony and post service treatment records, by a February 
2005 rating decision, the RO determined that an increased 
rating of 30 percent disabling was warranted for this 
disorder, effective from October 1, 1999, based on the 
veteran's wearing of a brace and his complaints of swelling 
and popping during his April 2004 hearing and medical 
evidence of treatment for recurrent right knee complaints.  

The diagnostic code under which the veteran's right knee had 
been rated was subsequently recharacterized and his right 
knee disorder was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5257, to reflect consideration of 
degenerative changes to the right knee.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  According to the policy in the Schedule, 
when a disability is not specifically listed, the Diagnostic 
Code will be "built up," meaning that the first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part of the body involved, and the last 2 
digits will be "99."  38 C.F.R. § 4.27.  

Review of the claims file reflects that the veteran has been 
afforded one general medical examination, in November 1999, 
and two VA joints examinations, in January 2001 and July 
2006.  These examinations reflect the veteran's complaints of 
pain with repeated movement and during flare-ups.  These 
examination reports also reflect that the veteran has 
decreased range of motion due to pain; however, limitation of 
flexion has been to no less than 110 degrees with pain 
beginning at 90 degrees, as noted in July 2006, and 
limitation of extension has not been demonstrated.  

Although the veteran complained of swelling, popping, and 
giving out of his right knee during his April 2004 hearing, 
the medical evidence is silent with respect to findings of 
instability and the July 2006 VA examination report notes 
that the veteran's right knee impairment has no significant 
general occupational effect, providing highly probative 
evidence against this claim. 

A maximum rating of 30 percent for severe impairment of the 
knee with recurrent subluxation or lateral instability is 
provided under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  As 
the veteran's right knee disability is already assigned a 30 
percent rating, no higher rating under Diagnostic Code 5257 
is available.  

The veteran has always demonstrated motion of the right knee 
and has never been diagnosed with ankylosis of this 
extremity, dislocation or removal of the semilunar cartilage, 
malunion or nonunion of the tibia and fibula, or genu 
recurvatum; thus, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5262, and 5263 are not for application.

The Board has considered whether a separate rating is 
available for limitation of motion or painful motion of the 
left knee.  The July 2006 VA joints examination report 
includes X-ray testing of the right knee which shows 
degenerative changes with mild to moderate narrowing at the 
medial joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 
provides that painful motion due to arthritis should be 
rating as limitation of motion of the affected joint and that 
if the limitation would otherwise be noncompensable under the 
criteria set out for the particular joint, a 10 percent 
rating should be assigned for painful motion.  The most 
limited flexion of the veteran's right knee was found during 
the July 2006 VA examination, where pain began at 90 degrees 
and flexion was limited to 110 degrees by pain.  Thus, this 
finding includes consideration of limitation of function due 
to pain as required by 38 C.F.R. § 4.40 and § 4.45.  Even a 
non-compensable rating is not available unless flexion is 
limited to 60 degrees or less.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Similarly, inasmuch as the competent medical evidence of 
record is silent with respect to findings of limitation of 
extension and 38 C.F.R. § 4.71a, Diagnostic Code 5261, does 
not provide for a non-compensable rating for limitation of 
extension less than 5 degrees, a rating under Diagnostic Code 
5261 is not available.

A 10 percent rating for painful motion on flexion or 
extension, as provided for by Diagnostic Code 5003, would not 
be appropriate in this case.  38 C.F.R. § 4.14 prohibits 
assigning ratings under more than one diagnostic code for the 
same manifestation of a disability.  The veteran is already 
assigned a 30 percent rating under Diagnostic Code 5257, 
which requires severe impairment of the knee with recurrent 
subluxation and lateral instability.  However, the competent 
medical evidence does not include findings of instability and 
the RO adjudication of the veteran's claim reflects 
consideration of loss of function due to pain when assigning 
the increased rating of 30 percent disabling.  

As pain has been considered in the 30 percent schedular 
rating which is presently in effect, the veteran is already 
being compensated for pain on motion of his right knee.  Any 
additional rating for pain on motion of the veteran's right 
knee would constitute pyramiding and would, thus, be 
impermissible.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.

Shoulders

The veteran's right shoulder injury with impingement syndrome 
and left shoulder injury with rotator cuff strain have each 
been rated as 20 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of 
motion of the arm effective from October 1, 1999, the date 
following his separation from active duty service.

With respect to veteran's bilateral shoulder disability, 
38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5203 set forth 
the relevant rating criteria.  Pertinent to the instant case, 
normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5201, which governs limitation of motion of 
the arm, allows a 20 percent rating for motion restricted to 
shoulder level of the major and minor arm, and permits a 30 
percent or a 20 percent evaluation for such motion midway 
between the side and shoulder level for the major and minor 
arm respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5201.  
A maximum 40 percent rating is awarded for limitation of 
motion in the arm to 25 degrees from the side of the major 
arm and a 30 percent evaluation for the minor arm.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5201.

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula with malunion is assigned a 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Impairment 
of the clavicle or scapula with nonunion and without loose 
movement also warrants a 10 percent disability rating.  
Impairment of the clavicle or scapula with nonunion and with 
loose movement is assigned a 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.

Review of the claims file reflects that the veteran has been 
afforded one general medical examination, in November 1999, 
two VA joints examinations, in January 2001 and July 2006, 
and he has sought outpatient treatment for right shoulder 
complaints.  The medical evidence indicates that the veteran 
is right-handed.  This medical evidence reflects the 
veteran's complaints of pain with repeated movement and 
during flare-ups as well as decreased range of motion due to 
pain; however, the veteran has not been shown to have 
limitation of motion of either arm so as to be unable to lift 
either arm to at least 90 degrees. 

For example, upon VA examination in July 2006, range of 
motion for each shoulder was zero to 150 degrees of flexion, 
pain began at 90 degrees, and loss of motion on repetitive 
use was zero to 130 degrees.  He had zero to 150 degrees of 
abduction for each shoulder, pain began at 90 degrees, and 
loss of motion upon repetitive motion was 120 degrees.  
External and internal rotation of each shoulder was zero to 
90 degrees.  The examiner noted that there were no recurrent 
dislocations or ankylosis of either shoulder.  X-ray 
examination revealed minor narrowing at the right 
acromioclavicular joint and no other significant osseous 
abnormalities were noted, bilaterally.  The July 2006 VA 
examination report notes that the veteran's bilateral 
shoulder disorder has no significant general occupational 
effect.

Upon consideration of the competent medical evidence of 
record, the Board finds that the veteran's bilateral shoulder 
pain begins at 90 degrees of flexion and abduction and he has 
90 degrees of internal and external rotation (shoulder 
level), with consideration of the DeLuca criteria.  
Accordingly, the veteran does not display such limitation of 
motion of the right shoulder to a point midway between the 
side and the shoulder level (i.e., at 45 degrees), as 
required for the next higher rating of 30 percent (major arm) 
or to 25 degrees from the side for the next higher rating of 
30 degrees (minor arm) under Diagnostic Code 5201.  The 
findings of range of motion to no more than 90 degrees of 
either arm upon general medical examination in November 1999 
and September 2000 outpatient treatment records showing right 
arm flexion to no more than 90 degrees and abduction and 
extension to no more than 60 degress, secondary to pain, 
leads to the same conclusion.

There is no clinical or X-ray evidence of impairment of the 
major clavicle or scapula with either dislocation or nonunion 
with loose movement.  Thus, even if a separate rating could 
be granted for such additional disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203, it is not warranted in this 
case.

Additionally, inasmuch as the veteran does not have ankylosis 
or other impairment of the humerus of either shoulder, 
evaluation under the provisions of Diagnostic Codes 5200 or 
5202 is not warranted.

The Board notes that the 20 percent rating already assigned 
for each shoulder has taken into account the effects of pain 
on use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 2002 (1995).  Even when considering such factors, 
one cannot find that the range of motion of either shoulder 
is so restricted as to approach the level of severity 
required to warrant an increased rating.

In conclusion, upon consideration of the evidence of record 
regarding the veteran's claims of entitlement to increased 
ratings for his service connected right knee and bilateral 
shoulders since October 1, 1999, the effective date of 
service connection, the Board finds that the preponderance of 
the evidence demonstrates that these disorders warrant no 
more than the 30 percent rating for the right knee and 20 
percent rating for each shoulder which are presently in 
effect.  No staged ratings are warranted, and the claims must 
be denied.  Fenderson, 12 Vet. App at 126.

With respect to these increased rating claims, consideration 
has also been given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  However, the evidence with 
respect to these issues does not show that these disorders 
present such unusual or exceptional disability pictures so as 
to render impractical the application of the regular 
schedular standards.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected right knee and 
bilateral shoulder disabilities are unusual or cause marked 
interference with work other than as contemplated within the 
schedular provisions discussed above.

It is noted that the veteran contends that service connection 
is warranted for hearing loss, ear infection with cerumen in 
ear, arthritic pain of the hips and left knee, and an eye 
disorder and that increased initial ratings are warranted for 
a right knee disorder and disorders of each shoulder; 
however, as a layperson, he is not competent to provide an 
opinion on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

In this regard, it is noted that, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, No. 04-
0534 (Vet. App. June 15, 2007 ). 

Upon consideration of the foregoing, the Board finds that the 
weight of the credible evidence demonstrates that hearing 
loss, ear infection with cerumen in ear, arthritic pain of 
the hips and left knee, and an eye disorder were neither 
incurred in nor aggravated by service and that increased 
initial ratings for a right knee disorder and disorders of 
each shoulder are not shown by the competent medical evidence 
of record.  As the preponderance of the evidence is against 
the claims for service connection and increased ratings, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  By letters dated in October 2002 and March 
2006, VA advised the veteran of the evidence needed to 
substantiate his service connection and increased rating 
claims and explained what evidence VA was obligated to obtain 
or to assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  
Accordingly, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
these letters essentially advised the veteran to provide VA 
with any evidence or information he may have pertaining to 
his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).

The Board observes that the RO issued the initial May 2000 
rating decision, from which this appeal arises, prior to the 
enactment of the VCAA in November 2000, such that providing 
VCAA notice prior to the original rating decision which 
granted service connection for the right knee and shoulders 
and denied service connection for the remaining claims was 
not possible.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  With respect to the increased rating claims, given 
that the initial May 2000 rating decision granted service 
connection for the veteran's right knee and shoulders, the 
Board finds that the initial determination with respect to 
these issues was favorable and, thus, the absence of VCAA 
notice prior to the original rating decision is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The October 2002 and March 2006 letters provided specific 
information with respect to the claims for service connection 
and increased ratings.  These letters also provided specific 
information as to what evidence VA was obligated to obtain 
and what information or evidence it was the veteran's 
responsibility to provide.  In this regard, it is noted that 
the Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Inasmuch as the veteran has been provided with letters with 
respect to his claims for increased initial ratings 
subsequent to the May 2000 rating decision which granted 
service connection; the Board finds that the veteran has been 
provided adequate notice and, inasmuch as the effective date 
of service connection and schedular rating for these 
disorders was in accordance with pertinent regulations, there 
can be no possibility of prejudice.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the service connection and increased rating 
claims presently on appeal, the Board finds that adequate 
VCAA notice was provided in October 2002 and March 2006 and 
subsequent SSOCs constitute readjudication decisions which 
comply with all applicable due process and notification 
requirements.  

In any event, the Board finds that any deficiency in the 
notification requirements to the veteran or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notification requirements 
to the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted in this case by the 
numerous communications in the form of letters and regional 
office hearing before a hearing officer provided to the 
veteran over the course of this appeal which clearly convey 
to the veteran notice of the evidence which is required to 
substantiate his claims.  

In addition, the presumption of prejudice on VA's part has 
also been rebutted in this case by the veteran's contentions 
and the communications received from him by VA over the 
course of this appeal.  Thus, upon consideration of the 
numerous notices provided by VA and the numerous 
communications received from the veteran, to include his 
hearing testimony, the Board finds that the veteran has been 
apprised of the evidence which is necessary to substantiate 
his claims and he has demonstrated understanding of such 
requirements.  The presumption of prejudice has been clearly 
rebutted. 

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records, copies of his VA 
examination reports, and he has submitted lay evidence in the 
form of his written communications and hearing testimony.  
Thus, the evidence associated with the claims file adequately 
addresses the requirements necessary for evaluating the 
claims decided herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claims.

ORDER

Service connection for hearing loss is denied.  

Service connection for ear infection with cerumen in ear is 
denied.  

Service connection for arthritic pain in the hips and left 
knee is denied.  

Service connection for an eye disorder is denied.  

An initial disability rating greater than 30 percent for 
chondromalacia, right knee, status post surgery, with 
degenerative changes is denied.

An initial disability rating greater than 20 percent for 
residuals of a right shoulder injury with impingement 
syndrome is denied.

An initial disability rating greater than 20 percent for 
residuals of a left shoulder injury with rotator cuff strain 
is denied.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130; see also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  The 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  
Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
determined that the fact that a veteran, who had noncombat 
military occupational specialty, who was stationed with a 
unit that was present while enemy attacks occurred would 
strongly suggest that he was, in fact, exposed to such 
attacks.  In other words, the veteran's presence with a unit 
at the time such attacks occurred would corroborate his 
statement that he experienced such attacks on a personal 
basis.  A stressor need not be corroborated in every detail.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Corroboration of 
the veteran's personal participation in those events is 
unnecessary.  Pentecost v. Principi, at 128.

In this case, the veteran's DD Form 214, Certificate of 
Release or Discharge from Active Duty, reflects that his 
primary specialty was "ammunition specialist" and 
"infantryman."  This does not reflect participation in 
combat.  There is no notation to reflect that the veteran 
received any decorations or medals which indicate involvement 
in combat.  The veteran served in the Southwest Asia and 
Persian Gulf theatre of operations during his period of 
active duty service from June 1979 to September 1999.  

VA treatment records, to include his November 1999 report of 
psychiatric examination, as well as his April 2004 hearing 
testimony reflect that the veteran has reported a history of 
combat exposure during his active duty service in the Persian 
Gulf and include a diagnosis of possible PTSD.  

The veteran's alleged stressful incidents include his platoon 
being under fire when involved in movement up to the border 
for ammunition.  He also recalled his platoon being under 
SCUD missile attack which was shot by the Patriot traveling 
close behind them.  An attempt to verify the veteran's 
alleged stressors has not been accomplished.  

Upon consideration of the foregoing, the Board finds the 
evidence sufficient to warrant an attempt to verify the 
veteran's alleged stressors and, if such stressors are 
verified, a VA examination to confirm the propriety of the 
diagnosis of PTSD by a psychiatrist and to assess whether 
that diagnosis is related to the verified in-service 
incidents.  Therefore, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
additional opportunity to provide 
detailed information regarding the 
claimed in-service stressors, such as 
specific dates of the incidents (within a 
60 day period), locations, unit numbers, 
and the names of others involved.

2.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and the veteran's 
statements regarding such stressors.  
This summary, all stressor statements, 
the veteran's DD Form 214, his service 
personnel records, as well as any other 
supporting documents, should be submitted 
to the United States Army and Joint 
Services Records Research Center (JSRRC) 
for verification.  JSRRC should be asked 
to verify the stressors and to furnish 
any official history or logs pertaining 
to any unit with which the veteran served 
as well as any unit to which his unit was 
attached during the time period of his 
alleged stressors.  Any additional 
development recommended by that office 
should be accomplished.

3.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service.  

4.  If, and only if, after the foregoing 
development has been accomplished, the 
veteran's reported stressor(s) is/are 
verified, he should be scheduled for a VA 
psychiatric examination.  The veteran's 
claims file should be made available to 
the examiner for review in connection 
with the examination and the examiner 
should be informed of the details of the 
verified stressor(s).

The examiner should report all chronic 
acquired psychiatric disorders found to 
be present.  If PTSD is diagnosed, the 
examiner should clearly report whether it 
is at least as likely as not (a 50 
percent or higher degree of probability) 
related to any verified inservice 
stressor(s).  As to any current acquired 
psychiatric disorder other than PTSD, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) causally related to the 
veteran's service.  The examiner should 
offer a rationale for all opinions 
expressed.  If the examiner cannot offer 
a requested opinion without engaging in 
speculation that fact should be noted.

5.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
nervous condition with memory loss and 
PTSD should be readjudicated.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  After the veteran is afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


